Citation Nr: 0831789	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty 
service from February 1952 to July 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2005 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
notice of disagreement was received in December 2005.  A 
statement of the case was issued in November 2006, and a 
substantive appeal was received in December 2006.  

In December 2006, the veteran indicated that he did not want 
a hearing. 

The veteran was born in 1930 and he served on active duty 
during the Korean conflict.  A wartime veteran is entitled to 
special monthly pension at the housebound rate if in addition 
to being at least 65 years old, he possesses a minimum 
disability rating of 60 percent or is considered permanently 
housebound as defined under 38 U.S.C.A. § 1502(c).  Hartness 
v. Nicholson, 20 Vet. App. 216, 221 (2006).  Currently, the 
veteran has a combined rating of 40 percent for hypertension 
and a stomach condition, but short term memory loss, which 
was the basis for the RO's finding that the veteran was not 
competent to handle the disbursement of his VA pension 
benefits in the rating decision of January 2006, and, which 
was identified on the field examination in March 2006 as 
dementia, as well as gout, which was also identified, have 
not been rated for the purpose of pension benefits.  For 
these reasons, the record raises the claim of special monthly 
pension based on the housebound rate, which is referred to 
the RO for appropriate action. 


FINDING OF FACT

The veteran is not so physically or mentally incapacitated 
that he requires care or assistance of on a regular basis to 
protect himself from the hazards and dangers incident to his 
daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance are not met.  38 U.S.C.A. 
§§ 1502, 1513, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 
3.352(a) (2007).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in April 2005 and in June 2005.  The veteran was 
notified of the criteria for establishing entitlement to 
special monthly pension based on the need for regular aid and 
attendance.  

The veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date of 
the claim).  

To the extent that the VCAA notice pertaining to the degree 
of disability assignable and the effective date were not 
provided as the claim is denied, no disability rating or 
effective date can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a VA 
examination in July 2005 and a field examination was 
conducted in March 2006.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that VA has complied with the 
duty-to-assist provisions of the VCAA.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria 

Increased pension is payable to a veteran by reason of need 
for aid and attendance or by reason of being housebound.  
38 C.F.R. § 3.351

Under 38 C.F.R. § 3.351 the need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person. The criteria 
for determining whether such need exists are: (1) blindness 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) a patient in a 
nursing home because of mental or physical incapacity; or (3) 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).

Under 38 C.F.R. § 3.352(a), the following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  It 
is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352 be found to exist before a 
favorable rating may be made, but at least one of the 
enumerated factor be present.  Turco v. Brown, 9 Vet. App. 
222, 224-25 (1996).

Factual Background

The veteran was born in 1930 and he served on active duty 
during the Korean conflict. 

On VA examination in July 2005, the veteran stated he 
suffered from hypertension for which he was on medication, 
resulting in frequent dizziness, and for which he has a home-
care provider to cook and to clean for him.  He also stated 
that he had stomach problems, but the problems did not affect 
his general health and there was no functional impairment.  
He complained of short term memory loss as he could not 
remember things the following day. 

The examiner noted that the veteran came to the examination 
alone and he traveled to the office by bus and he travel 
beyond his living area.  The veteran stated that he was able 
to take a bus and with the help of the bus driver he could 
get on and off the bus.  

On physical examination, the veteran was described as 5'8" 
and his weight was 184 pounds.  His blood pressure was 
152/86, which was controlled by medication.  He was well 
developed, well nourished, and in no acute distress.  His 
nutritional status was normal.  His best corrected visual 
acuity was better than 5/200 in each eye.  His respiration 
was normal.  Heart rhythm was regular.  There was no 
abdominal tenderness.  The veteran's posture was within 
normal limits.  Gait was normal.  There was no generalized 
muscle weakness or wasting. He was able to feed, dress, 
shave, and bath himself, but he was unable to use the toilet.  
There were no restrictions of the lower extremities.  Range 
of motion of the spine was within normal limits.  He was able 
to walk without assistance of another person for 1000 feet. A 
chest X-ray was essentially normal.  An EKG was within normal 
limits.

On mental status examination, the veteran knew the year, 
month, city, state, country, date of birth, and his address.  
He was unable to count backwards by serial fives' or recall 
three objects in the room after three minutes.  

The diagnosis was hypertension controlled by medication with 
subject symptoms of dizziness.  The examiner stated that a 
diagnosis of a stomach condition could not be made based on 
the information presented.  The examiner remarked that the 
veteran was able to leave home or his immediate premises 
alone with a walker, but he should let someone know where he 
was going in case he forgot how to get home or needed 
assistance returning.  Permanent restriction noted during the 
examination was poor short-term memory.    

In a rating decision in November 2005, the RO rated 
hypertension as 20 percent disabling and the stomach 
condition as 20 percent disabling. 

In January 2006, the RO found that the veteran was not 
competent to handle the disbursement of his VA pension 
benefits because of short term memory loss. 

On a VA field examination in March 2006, the field examiner 
described the veteran as having no physical limitations 
although he did walk with a limp.  The veteran's health 
problems were dementia, high blood pressure, and gout of the 
left leg for which he took mediation provided by VA and he 
was able to take his medication without assistance.  The 
veteran had all the self-help skills, but he did have someone 
prepare his meals.  The veteran had a very poor memory of 
recent events.  The veteran was described as clean, neat, and 
well-groomed.  The veteran was oriented, and he spoke 
coherently.  The veteran was confused about his finances and 
could not provide any information about his income and 
expenses without the help of his fiduciary.  

The veteran lived alone and sometimes someone would stay with 
him at night.  The veteran attended church services and 
American Legion meetings and volunteered at a VA clinic on 
Mondays serving coffee.  He also went on outings with his 
fiduciary.  

In a VA medical statement for consideration of aid and 
attendance received in April 2006, it was noted that the 
veteran had right foot nerve impairment and that he could not 
walk without special shoes or a brace.  

It was confirmed that the veteran was able to feed himself, 
able to care of the needs of nature, able to sit up, able to 
travel, and able to leave home without assistance.  When 
asked if the veteran needed assistance in bathing and tending 
to other hygiene needs, was confined to bed, blind, and 
required nursing home care, the answer was, "no."
Analysis

The evidence of record shows that the veteran lives at home 
and he is not a patient in a nursing home.  Also the 
veteran's vision is greater than 5/200 in each so he is not 
blind in both eyes with visual acuity of 5/200 or less, and 
he does not have contraction visual field vision of 5 degrees 
or less.  And it is not argued otherwise.  For these reasons, 
the criteria for aid and attendance based on either being in 
a nursing home or on blindness or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less under 38 C.F.R. § 3.351 are not met. 

The Board now addresses whether the veteran is entitled to 
special monthly pension under the criteria of 38 C.F.R. 
§ 3.352. 

Under 38 C.F.R. § 3.352(a), the following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  





It is shown that the veteran is able to dress himself, keep 
himself ordinarily clean and presentable, feed himself, and 
attend to the wants of nature.  He does not have special 
prosthetic or orthopedic appliances which by reason of a 
particular disability cannot be done without aid.  And he is 
not so physically incapacity that he requires care or 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment and he is not 
bedridden.  

The veteran's primary functional limitation is short term 
memory loss, which was the basis for finding the veteran not 
competent to handle the disbursement of his VA pension 
benefits.  While the veteran may not be able to handle his 
finances, he is not so mentally incapacitated that he 
requires care or assistance on a regular basis to protect 
himself from hazards or dangers incident to his daily 
environment.  In other words, the veteran is still mentally 
capable of acting independently in order to protect himself 
from the hazards or dangers of daily existence.  

For these reasons, the preponderance of the evidence is 
against the claim that the veteran is in need of regular aid 
and attendance under 38 C.F.R. § 3.352. 


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is not established, and the appeal 
is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


